DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites the limitation "the workflow" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Independent claims 15 and 20 also have the similar deficiencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shyamsundar et al. (US 2017/0315714 A1).

Regarding claim 1, Shyamsundar teaches the invention substantially as claimed including a method performed by one or more computers, the method comprising: 
receiving, by the one or more computers, a workflow module provided over a communication network, wherein the workflow specifies a workflow comprising a set of one or more computer operations to be performed ([0047] [0051] Flowchart 200 of FIG. 2 begins with step 202. In step 202, development of a workflow is initiated. For example, in an embodiment, workflow designer 106 may be invoked by a developer interacting with browser 136 at computing device 102. The developer may traverse a link or other network address directed to workflow designer 106 at server 134, to invoke workflow designer 106, causing workflow designer 106 to provide workflow GUI information 140 (e.g., one or more web pages, image content, etc.) to browser 136 to be displayed as workflow designer GUI 116 in display screen 108 in browser window 114. Once invoked, the developer may open an existing workflow for further development, or may begin a new workflow. [0054] In another example, a displayed page of workflow designer GUI 116 may display a template gallery generated by template gallery generator 304 (e.g., receiving). The template gallery includes a plurality of selectable workflow templates (i.e., workflow modules), which each include one or more workflow steps pre-connected for operation. The workflow templates may be stored in workflow library 118, and accessed for display by workflow designer GUI 116. The developer may select one of the workflow templates for inclusion in their workflow, and may proceed with configuring the contents of the workflow template, and/or may add additional workflow steps to the workflow steps of the workflow template to generate a more complex workflow. [0056]); 
testing, by the one or more computers, the workflow specified by the workflow module by (i) performing one or more of the computer operations of the workflow and recording results of performing the one or more computer operations of the workflow, and/or (ii) performing an analysis of the computer operations of the workflow ([0082] test the workflow for debug purposes. For instance, as a result of the debug, the developer may change input parameter values for the workflow to fix resulting errors. Embodiments enable the developer to test the workflow in place in workflow designer 106, displaying input parameter values and output parameter values for each workflow step during the test run. [0086]); 
determining, by the one or more computers, that the workflow module satisfies at least one predetermined criterion for publishing workflow modules for use by other computer systems, wherein the determining is based on results of the testing ([0088] As described above, after the workflow has been executed in test mode, an indication is provided to the developer of whether the workflow step(s) were completed successfully or failed. For example, the developer may receive an email that includes the results of the workflow test.); and 
in response to determining that the workflow satisfies the at least one predetermined criterion for publishing workflows: 
storing the workflow module in a repository and publishing, by the one or more computers, the workflow module to make the workflow module available to be downloaded and performed by one or more other computer systems ([0094] Input control 1318 enables the developer to create (e.g., save) the workflow after it has been developed and tested such that one or more users may utilize the workflow.; since other users can make use of the saved workflow Shyamsundar reasonably teaches publishing a workflow as the template is available to be accessed (i.e., downloaded) by other users. See [0070]).
	
Shyamsundar does not explicitly teach wherein at least one predetermined criterion for publishing workflow modules for use by other computer systems, wherein the determining is based on results of the testing.
	
However, Shyamsundar does teach 
[0054] “In another example, a displayed page of workflow designer GUI 116 may display a template gallery generated by template gallery generator 304. The template gallery includes a plurality of selectable workflow templates (i.e., workflow modules), which each include one or more workflow steps pre-connected for operation. The workflow templates may be stored in workflow library 118, and accessed for display by workflow designer GUI 116. The developer may select one of the workflow templates for inclusion in their workflow, and may proceed with configuring the contents of the workflow template, and/or may add additional workflow steps to the workflow steps of the workflow template to generate a more complex workflow.”
[0088] “As described above, after the workflow has been executed in test mode, an indication is provided to the developer of whether the workflow step(s) were completed successfully or failed.”
[0094] “Input control 1318 enables the developer to create (e.g., save) the workflow after it has been developed and tested such that one or more users may utilize the workflow”

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand the teachings of determining whether a workflow test completed successfully and then storing for users to utilize as taught by Shyamsundar to encompass the claimed limitation of a predetermined criterion for publishing because once the workflow is developed and tested it is stored for further use. As such, under its broadest reasonable interpretation, Shyamsundar teaches the limitation as claimed. 

Regarding claim 2, Shyamsundar teaches wherein testing the workflow comprises: 
carrying out the operations of the workflow to obtain a result, and determining whether the result matches an expected result of the workflow ([0086] Workflow tester 1104 enables testing of workflows. For example, workflow tester 1104 may be configured to execute one or more workflow steps of a particular workflow and provide an indication to the developer as to whether the workflow step(s) were completed successfully or failed. For instance, workflow tester 1104 may display which workflow step(s) were completed successfully, and the input parameter values and the output parameter values for each of the workflow step(s).).

Regarding claim 3, Shyamsundar teaches wherein testing the workflow comprises: 
running the workflow in a test environment ([0006] A test workflow run is executed on the one or more workflow steps transitioned to the test mode using input parameters applied to the one or more workflow steps); 
identifying elements accessed by the operations of the workflow performed in the test environment, and classifying interactions with the elements that occurred in the test environment ([0083] Still further, a record of workflow runs of a workflow is maintained, each workflow run recording storing input parameter values and output parameter values for each workflow step during the workflow run, as well as any error and/or warning messages occurring during the workflow run due to problems with the workflow. The developer can select any workflow run record (e.g., from a list of workflow runs) to view the results of the corresponding workflow run. [0089] The results of each test may be stored in storage 1108. For example, upon completion of each test run, workflow tester 1104 may create a record for the test workflow run and store the record in storage 1108. The record may include a list of input parameters and/or output parameters (and their respective values) for each workflow step of the workflow for each test run. The record may also include any error and/or warning messages that occurred during the workflow test due to problems with the workflow for each run. The record may further include a status for each run of the workflow test (e.g., whether the test succeeded or failed), a time and/or date at which each run of the workflow test, a duration of the workflow execution, and/or a duration of each step of the workflow for each run of the workflow test. Storage 1108 may be a hard disk, a removable magnetic disk, a removable optical disk, flash memory cards, secure digital (SD) memory cards, digital video disks, random access memories (RAMs), and the like. [0090] Test results analyzer 1106 enables a developer to select and view workflow run records. For example, test results analyzer 1106 may be configured to display (e.g., via a GUI) a history of runs of a workflow, enable a user to select a workflow run from the history, and render a visual representation of the workflow run by displaying the workflow including each workflow step of the workflow in sequence, and displaying for each workflow step in the visual representation parameter values for each input and output parameter during the workflow run.).

Regarding claim 4, Shyamsundar teaches comprising, based on the classifications, modifying the workflow to: 
remove a portion of the workflow ([0057] In step 204, selection of one or more steps for inclusion in the workflow is enabled. When a developer is editing a workflow, step selector 308 may enable the developer to select further workflow steps); 
require a user confirmation when running the workflow; or 
apply a flag to the workflow.

Regarding claim 15, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above. Further, the additional limitation of one or more computers; and one or more computer-readable media storing instructions that, when executed, cause the one or more computers to perform operations are taught by Shyamsundar in at least [0007] The system includes at least one processor circuit and at least one memory that stores program code configured to be executed by the at least one processor circuit.

Regarding claim 16, it is a system type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale above.

Regarding claim 17, it is a system type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above.

Regarding claim 18, it is a system type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 20, it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Claims 5, 9, 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shyamsundar, as applied to claims 1 and 15, in further view of Luker (US 11,025,707 B1).

Regarding claim 5, Shyamsundar teaches as cited above wherein determining that the workflow satisfies at least one predetermined criterion comprises determining that the modified workflow satisfies the at least one predetermined criterion but Shyamsundar does not expressly teach modifying the workflow to replace one or more operations causing interactions classified as not being secure with one or more replacement operations that are determined to be secure.

However, Luker teaches modifying the workflow to replace one or more operations causing interactions classified as not being secure with one or more replacement operations that are determined to be secure (Fig. 9, Step 910: The client may decide to either use the default workflow, or to customize it, e.g., based on the clients' application or objectives in various embodiments.  In the depicted embodiment, a customized version of WF1, CWF1, may be generated by the customer and provided to the WMS via programmatic interfaces (element 910).  Any of a number of different modification may be performed by the client to the default workflow descriptor; such customizations may, for example, include substituted tasks, added tasks, parallelized sub-tasks etc. as discussed above.; Col. 1, lines 31-37: Clients on whose behalf application workflows are to be run using a network-accessible service may sometimes have customer-specific requirements for at least some of the workflow tasks.  For example, some customers may prefer that a workflow task which deals with sensitive data be processed at resources selected by the customer rather than at resources selected by a workflow management service.; Col. 8, line 39 through Col. 9, line 11: Some customized tasks may require that execution resources 148 of a client network 146 be used--e.g., if the client has specialized computing devices that are suitable for the task, or if the client has concerns regarding security which can be satisfied if the client's own resources are used.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luker with the teachings of Shyamsundar to allow the user to modify tasks within a workflow. The modification would have been motivated by the desire of enabling users to ensure sensitive data is handled by operations having a higher level of security.

Regarding claim 9, Luker teaches comprising, based on testing the applicability of the workflow: 
identifying a reference to a resource in the workflow and replacing the reference to the resource with data designating a customizable field for which a value can be entered by a recipient of the workflow (Fig. 9, Step 910: The client may decide to either use the default workflow, or to customize it, e.g., based on the clients' application or objectives in various embodiments.  In the depicted embodiment, a customized version of WF1, CWF1, may be generated by the customer and provided to the WMS via programmatic interfaces (element 910).  Col. 1, lines 31-37: Clients on whose behalf application workflows are to be run using a network-accessible service may sometimes have customer-specific requirements for at least some of the workflow tasks.  For example, some customers may prefer that a workflow task which deals with sensitive data be processed at resources selected by the customer rather than at resources selected by a workflow management service; Col. 14 lines 20-40: Resources 614 outside a provider network, such as virtual or physical machines at a client's data center may be utilized for one or more workflow tasks in different embodiments.  In various embodiments, any desired resources or platforms may be used for workflow tasks… The particular execution resource or platform for execution of a given task may be selected based on any combination of a variety of factors in various embodiments.).

Regarding claim 12, Shyamsundar teaches testing the workflow by monitoring execution of the operations of the workflow ([0082] Embodiments enable a developer to develop a workflow, as described above, and to test the workflow for debug purposes. For instance, as a result of the debug, the developer may change input parameter values for the workflow to fix resulting errors. Embodiments enable the developer to test the workflow in place in workflow designer 106, displaying input parameter values and output parameter values for each workflow step during the test run. [0086]).

In addition, Luker teaches automatically generating a plurality of computing environments that each have a different combination of software and/or settings (Col. 14 lines 20-40: Resources 614 outside a provider network, such as virtual or physical machines at a client's data center may be utilized for one or more workflow tasks in different embodiments.  In various embodiments, any desired resources or platforms may be used for workflow tasks).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Luker of having a plurality of platforms with the teachings of Baldwin and Shrestha to allow the user to test a workflow. The modification would have been motivated by the desire of enabling users to customize workflows for execution in different platforms.

Regarding claim 13, Luker teaches wherein the plurality of computing environments are cloud-computing-based virtual machines (Col. 14 lines 20-40: Resources 614 outside a provider network, such as virtual or physical machines at a client's data center may be utilized for one or more workflow tasks in different embodiments). 

Regarding claim 19, it is a system type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above.

Claims 6-8, 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (US 2015/0287101 A1) in view of Shrestha et al. (US 2017/0315981 A1).

Regarding claim 6, Shyamsundar does not expressly teach but Shrestha teaches wherein testing the workflow comprises testing resource consumption of the workflow ([0100] In a further embodiment, telemetry/usage statistics may be collected about which manually-generated and automatically-generated templates are utilized by users) or stability of the workflow.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shrestha with the teachings of Shyamsundar to determine usage statistics to determine whether the workflow is performing appropriately.

Regarding claim 7, Shrestha teaches wherein testing the workflow comprises testing compatibility of the workflow with a plurality of software versions or system configurations ([0057] As shown in FIG. 1, workflow designer 106 includes UI generator 110 and workflow logic generator 112. UI generator 110 is configured to transmit workflow GUI information 140 (e.g., one or more web pages, image content, etc.) to browser 136 to be displayed as workflow designer GUI 116 in display screen 108 in browser window 114. Workflow designer GUI 116 may be interacted with by the developer to select and configure workflow steps into a workflow. For example, the developer may insert and sequence a plurality of workflow steps in workflow designer GUI 116, with one or more of the steps being associated with a local or network-based application. Browser 136 stores the selected workflow steps, corresponding configuration information , and workflow step sequence information as constructed workflow information 138.; [0199] In an embodiment, the compatible workflow step determiner is configured to automatically determine one or more trigger steps compatible with the first workflow step in response to the first workflow step being an action step, and to automatically determine one or more action steps compatible with the first workflow step in response to the first workflow step being a trigger step.).

Regarding claim 8, Shrestha teaches wherein testing the workflow comprises testing applicability of the workflow to a plurality of different system configurations ([0124]: In another embodiment, when a developer (or administrator) selects a workflow step, a selection of workflow steps compatible with the workflow step may be automatically determined and displayed. The administrator may select one or more of the automatically displayed workflow steps to be combined with the initially selected workflow step to create a workflow template. The automatic display of compatible workflow steps helps the developer avoid trial and error selection of incompatible workflow steps until a compatible workflow step is selected, instead making sure that only compatible workflow steps are displayed to the developer for selection.).

Regarding claim 10, Shrestha teaches comprising generating, for the workflow, a set of metadata describing the workflow, and wherein storing the workflow comprises storing the workflow in association with the generated set of metadata ([0070]: For instance, each workflow step may be represented in workflow library 118 as API (application programming interface) metadata in Swagger format, defining what are the necessary inputs and outputs (parameters) of the workflow step, such that a service may be accessed according to the API definition. In such an implementation, the operations in the workflow definition information 316 refer to the corresponding API metadata in the interface definition information 318 to give a complete structure of a generated workflow (e.g., each sequenced workflow step/operation defined with parameter values in the workflow definition information 316 has a corresponding API, which is defined in the interface definition information 318).).

Regarding claim 11, Shrestha teaches wherein the metadata includes a permission needed to run the workflow, a version of software that is compatible with the workflow, a result of the workflow ([0070]: For instance, each workflow step may be represented in workflow library 118 as API (application programming interface) metadata in Swagger format, defining what are the necessary inputs and outputs (parameters) of the workflow step, such that a service may be accessed according to the API definition.), a data type or customization needed to use the workflow, or a security classification for the workflow.

Regarding claim 14, Shrestha teaches further comprising: 
receiving log data indicating a set of user-initiated operations performed for a server environment, comparing the set of user-initiated operations with the set of operations of the workflow, determining, based on the comparison, that the set of user-initiated operations and the set of operations of the workflow have at level of similarity that satisfies a predetermined threshold, and in response to determining that the set of user-initiated operations and the set of operations of the workflow have a level of similarity that satisfies a predetermined threshold, providing a recommendation for the workflow ([0124] As described in the prior section, workflow templates may be generated in various ways, including by iterating through all combinations of available workflow steps (e.g., trigger steps and action steps), enabling an administrator to curate a set of generated workflow templates, generating workflow templates based on usage statistics, etc. In another embodiment, when a developer (or administrator) selects a workflow step, a selection of workflow steps compatible with the workflow step may be automatically determined and displayed. The administrator may select one or more of the automatically displayed workflow steps to be combined with the initially selected workflow step to create a workflow template. The automatic display of compatible workflow steps helps the developer avoid trial and error selection of incompatible workflow steps until a compatible workflow step is selected, instead making sure that only compatible workflow steps are displayed to the developer for selection. The resulting workflow template may be stored in workflow library 118 (FIG. 1) or elsewhere, to be made available to developers for inclusion in their workflows.).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195